Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 1 of 10 PagelD 660

Exhibit “A”
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 2 of 10 PagelD 661

FROM THE DESK OF
SANDRA DRESSLER
July 1, 2017

Department of Education / Navient
123 Justison Street, 3rd Floor
Wilmington, DE 19801

RE: Alleged Account #: 085655572_ Certified Mail Receipt: 7014 2120 0003 3252 2989

NOTICE OF DISPUTE: DEMAND FOR VALIDATION AND PROOF OF CLAIM
To whom it may concern,

Be advised this is not a refusal to pay, but a notice that your claim is disputed and validation is
requested. Under the Fair Debt collection Practices Act (FDCPA), | have the right to request validation
of the debt you say | owe you. | am requesting proof that | am indeed the party you are asking to pay
this debt, and there is some contractual obligation that is binding on me to pay this debt.

This is NOT a request for “verification” or proof of my mailing address, but a request for VALIDATION
and PROOF OF CLAIM made pursuant to FDCPA (Validation of Debt) 15 USC 1692g Sec. 809 (b) of the
FDCPA. | respectfully request that your offices provide me with competent evidence as per the
attached “Declaration and Proof of Claim” that | have any legal obligation to pay you the
unsubstantiated debt. Furthermore, you shall cease all verbal communication. No phone calls to the
claimant. Your offices have 30 days to produce the required documentation in accordance with FTC
guidelines.

It is not now, nor has it ever been, my intention to avoid paying any obligation that is lawfully owed by
the Claimant. If your office fails to respond to this validation and proof of claim request within 30 days
from the date of your receipt, all references to this account must be deleted and completely removed
from Claimant's credit file and a copy of such deletion request be sent to the Claimant immediately.

At this time | will also inform you that if your offices have or continue to report invalidated information
to any of the three major credit bureaus (Equifax, Experian, Trans Union), this action might constitute
fraud under both federal and state laws. Due to this fact, if any negative mark is found or continues to
report on any of my credit reports by your company or the company you represent, | will not hesitate in
bringing legal action against you for the following: Violation of the Fair Debt Collection Practices Act
and Defamation of Character.

!am sure your legal staff will agree that non-compliance with this request could put your company in
serious legal trouble with the FTC and other state or federal agencies.

if your offices are able to provide the proper documentation as requested in the following declaration,
| will require 30 days to investigate this information and during such time all collection activity must
cease and desist. Also, during this validation period, if any action is taken which could be considered
detrimental to any of my credit reports, | will consult with legal counsel for suit. This includes any listing
of any information to a credit-reporting repository that could be inaccurate or invalidated. If your
offices fail to respond to this validation request within 30 days from the date of your receipt, all

3823 SE 11TH PLACE, CAPE CORAL, FLORIDA 33904 © (239) 634.8247
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 3 of 10 PagelD 662

references to this account must be deleted and completely removed from my credit file and a copy of
such deletion request shall be sent to me immediately.

It would be advisable that you assure that your records are in order before | am forced to take legal
action.

CREDITOR/DEBT COLLECTOR DECLARATION Please provide the following:

¢ Agreement with your client that grants you the authority to collect on this alleged debt, or other verifiable
proof that debtor/clamant has a contractual obligation to pay debt collector.

¢ Agreement - Promissory Note redacting my social security number to prevent identity theft, that bears the
signature of the alleged debtor wherein he/she agreed to pay the creditor.

® Any insurance claims been made by any creditor regarding this account.

* Any Judgments obtained by any creditor regarding this account.

¢ Name and address of alleged creditor.

¢ Name on file of alleged debtor.

* Alleged account number.

e Address on file for alleged debtor.

* Amount of alleged debt.

* Date this alleged debt became payable.

® Date of original charge off or delinquency.

® Verification that this debt was assigned or sold to collector.

¢ Complete accounting of alleged debt.

* Commission for debt collector if collection efforts are successful.

* Produce the account and general ledger statement showing the full accounting of the alleged obligation
that you are now attempting to collect. Such as; FR 2046 balance sheet (OMB #s 2046, 2049, 2099), 1099 OID
report, S-3/A registration statement, 424-B5 prospectus, RC-S & RC-B call schedules - A complete payment
history documented from original creditor. This requirement was established by the case - Fields v. Wilber Law
Firm, Donald L. Wilber and Kenneth Wilber, USCA-02-C-0072, 7th Circuit Court, Sept 2004.

* Verified specifically, name(s) of person(s) assigned as Trustee to handle Corporations affairs and to be held
accountable for the actions of the Corporation. Such as CFO and subordinates responsible for debt
collections.

® Verify as a third party debt collector, you have not purchased evidence of the alleged debt and are
proceeding with collection activity in the name of the original maker of the note.

* Provide verification from the stated creditor that you are authorized to act for them.

Please provide the name and address of the bonding agent for collection agency in case legal action
becomes necessary. Your claim cannot and WILL NOT be considered if any portion of the above is not
completed and returned with copies of all requested documents. This is a request for validation made
pursuant to the Fair Debt Collection Practices Act. Please allow 30 days for processing after ! receive
this information back.

Best Regards,

Sanda talluD

Sandra Dressler

3823 SE 11TH PLACE, CAPE CORAL, FLORIDA 33904 © (239) 634.8247
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 4 of 10 PagelD 663

 

ydisoey winjey OASeOg eLoz Aine *L Lge WwOd Sd |
yj 9ySUeL) |

bRbe eocE Eoo0 Oete ‘ATOe

— wen SSI "G

 

se [] (ee. 2Axz) cAleN|eq PeIHIsed” "7
Aisnijeg uo ysi00 1, IR painsu [2]
as|pueyouel Joy ydje9ey umeu Et porers|Boy oO
Sserdxs HEIN AO [1 alll, peUlied ft

 

adh, eIMeaS “f

 

 

OMAN AT

ONT = =soled ssaippe AioAiep JeqU8 “SSA HT
SOK FE] Gb Wey! Woy yuBJEWIP SSIPPE fraayep 8 °C

 

    

Ee f a/U
Auanyad Jo eve cl Mii penises
QD

)
wueby | OW

   

 

  

1036 | |

alm™M
aleve |

ad boon dae |
ys vos /4$0L etl |
ABI g |

VALS ona AO so ‘t

“syjuuied eoeds 1] UO ey UO 40
‘go9idyeus otf JO HOB lj} O} PUBS SU UBER
“NOA 0} Pied OU LUN}E1 UBD EM JBUT OS
asional ely, Uo sseippe pule Seu inoA JUL {
“poisap s| Aealled payosey J! p We!
ayo|duoo osiy *¢ pue ‘zg *} Swe ayajdwod x

Reece eee kee

dtm tente gene thy

ee

 
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 5 of 10 PagelD 664

FROM THE DESK OF

SANDRA DRESSLER
July 1, 2017

Florida Department of Education
c/o Levis Hughes

325 W. Gaines Street
Tallahassee, FL 32399-0400

RE: Alleged Account #: 085655572 = Certified Mail Letter: 7014 2120 0003 3252 2972
NOTICE OF DISPUTE: DEMAND FOR VALIDATION AND PROOF OF CLAIM

To whom it may concern,

Be advised this is not a refusal to pay, but a notice that your claim is disputed and validation is
requested. Under the Fair Debt collection Practices Act (FDCPA), | have the right to request validation
of the debt you say | owe you. | am requesting proof that | am indeed the party you are asking to pay
this debt, and there is some contractual obligation that is binding on me to pay this debt.

This letter is being sent to you in response to a computer generated, unsigned letter dated: 6/5/2017
received by claimant from your offices. This is NOT a request for “verification” or proof of my mailing
address, but a request for VALIDATION and PROOF OF CLAIM made pursuant to FDCPA (Validation of
Debt) 15 USC 1692g Sec. 809 (b) of the FDCPA. | respectfully request that your offices provide me with
competent evidence as per the attached “Declaration and Proof of Claim” that | have any legal
obligation to pay you the unsubstantiated debt. Furthermore, you shall cease ail verbal
communication. No phone calls to the claimant. Your offices have 30 days to produce the required
documentation in accordance with FTC guidelines.

It is not now, nor has it ever been, my intention to avoid paying any obligation that is lawfully owed by
the Claimant. If your office fails to respond to this validation and proof of claim request within 30 days
from the date of your receipt, all references to this account must be deleted and completely removed
from Claimant's credit file and a copy of such deletion request be sent to the Claimant immediately.

At this time | will also inform you that if your offices have or continue to report invalidated information
to any of the three major credit bureaus (Equifax, Experian, Trans Union), this action might constitute
fraud under both federal and state laws. Due to this fact, if any negative mark is found or continues to
report on any of my credit reports by your company or the company you represent, | will not hesitate in
bringing legal action against you for the following: Violation of the Fair Debt Collection Practices Act
and Defamation of Character.

| am sure your legal staff will agree that non-compliance with this request could put your company in
serious legal trouble with the FTC and other state or federal agencies.

If your offices are able to provide the proper documentation as requested in the following declaration,
i will require 30 days to investigate this information and during such time all collection activity must
cease and desist. Also, during this validation period, if any action is taken which could be considered
detrimental to any of my credit reports, | will consult with legal counsel for suit. This includes any listing
of any information to a credit-reporting repository that could be inaccurate or invalidated. If your

3823 SE 11TH PLACE, CAPE CORAL, FLORIDA 33904 © (239) 634.8247
>»

Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 6 of 10 PagelD 665

offices fail to respond to this validation request within 30 days from the date of your receipt, all
references to this account must be deleted and completely removed from my credit file and a copy of
such deletion request shall be sent to me immediately.

it would be advisable that you assure that your records are in order before | am forced to take legal
action.

CREDITOR/DEBT COLLECTOR DECLARATION Please provide the following:

* Agreement with your client that grants you the authority to collect on this alleged debt, or other verifiable
proof that debtor/clamant has a contractual obligation to pay debt collector.

Agreement - Promissory Note redacting my social security number to prevent identity theft, that bears the
signature of the alleged debtor wherein he/she agreed to pay the creditor.

¢ Any insurance claims been made by any creditor regarding this account.

e Any Judgments obtained by any creditor regarding this account.

# Name and address of alleged creditor.

* Name on file of alleged debtor.

* Alleged account number.

* Address on file for alleged debtor.

¢ Amount of alleged debt.

* Date this alleged debt became payable.

* Date of original charge off or delinquency.

© Verification that this debt was assigned or sold to collector.

* Complete accounting of alleged debt.

Commission for debt collector if collection efforts are successful.

¢ Produce the account and general ledger statement showing the full accounting of the alleged obligation
that you are now attempting to collect. Such as; FR 2046 balance sheet (OMB #'s 2046, 2049, 2099), 1099 OID
report, S-3/A registration statement, 424-B5 prospectus, RC-S & RC-B call schedules - A complete payment
history documented from original creditor. This requirement was established by the case - Fields v. Wilber Law
Firm, Donald L. Wilber and Kenneth Wilber, USCA-02-C-0072, 7th Circuit Court, Sept 2004.

¢ Verified specifically, name(s) of person(s) assigned as Trustee to handle Corporations affairs and to be held
accountable for the actions of the Corporation. Such as CFO and subordinates responsible for debt
collections.

° Verify as a third party debt collector, you have not purchased evidence of the alleged debt and are
proceeding with collection activity in the name of the original maker of the note.

¢ Provide verification from the stated creditor that you are authorized to act for them.

Please provide the name and address of the bonding agent for collection agency in case legal! action
becomes necessary. Your claim cannot and WILL NOT be considered if any portion of the above is not
completed and returned with copies of all requested documents. This is a request for validation made
pursuant to the Fair Debt Collection Practices Act. Please allow 30 days for processing after | receive
this information back.

Best Regards, yhoo
— | Yih
Mh phe wy :

Sandra Dressler

i

3823 SE 11TH PLACE, CAPE CORAL, FLORIDA 33904 ¢ (239) 634.8247
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 7 of 10 PagelD 666

Idje0ay WIN}EY oNsatuag

 

 

 

 

 

Rebe 2526 egg, : EL0¢ Ar“) L9g Wo se |
~ re J feta htog “SAR) 80/488 WOU sassuBy) |
40 (24 BAx3) {fionieq parunsey “p Jequiny ejoniy -z

 

 

 

Asaaysq uo e109 Cy
SSIPUBYOIEWy 19} Jdjenoy uuinjoyy bt
nSSQUCK fay AOL

HES Peunsuy oO

pevsis|Gay [J

 ellev POUND Fer
SdAl Ballo ‘'S

 

 

Pe LC

    

NO

ONC] *Mojaq sseuppe flea)
HOP 18}U8 *g3
SA Ta é} Wey Woy yuerayi5 ssaippe eine .

oe Peron eecrurneetnenes ames,

qd

eee ee

   

   

(auuepy auc) Aq PeAsIBY +g

          

:

=e

4

fone
ole &

 

ce BD
my oy et ef /
= mn ate

CA te Sm pst leo “vy Cp OS

ip io
t

 

3 ff SS

é ia Yt
ae) Op ia Af wey (9

fae r a te

ne ‘OF ROSSeIDPY BjoY *), |
aa Pe ee
Swed eves oy |
4, Ui UO JO
ee han a YOEC Sl} 0} pueo oy aebe 0
EO BY} Winjal ued a7, Tui os
esianad 8} UO Sseuppe puP aweu ano ed ie
= peneap S| AISAljeq pai INSEL ht thistt
SHSIdLUOS osiy “p pue ‘2 ", SWoy] orale 104

ae

 

  

 
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 8 of 10 PagelD 667

FROM THE DESK OF

SANDRA DRESSLER
July 1, 2017

ECMC

111 Washington Avenue South
Attention: Customer Service
Suite 1400

Minneapolis, MN 55401

RE: Alleged Account #: 786055 Certified Mail Letter: 7014 000. 229

NOTICE OF DISPUTE: DEMAND FOR VALIDATION AND PROOF OF CLAIM
IE: NOTIFICATION OF REPORT TO CONSUMER CREDIT REPORTING AGENCIES

To whom it may concern,

Be advised this is not a refusal to pay, but a notice that your claim is disputed and validation is
requested. Under the Fair Debt collection Practices Act (FDCPA), | have the right to request validation
of the debt you say | owe you. | am requesting proof that | am indeed the party you are asking to pay
this debt, and there is some contractual obligation that is binding on me to pay this debt.

This letter is being sent to you in response to a computer generated, unsigned letter dated: 6/16/2017
received by claimant from your offices. This is NOT a request for “verification” or proof of my mailing
address, but a request for VALIDATION and PROOF OF CLAIM made pursuant to FDCPA (Validation of
Debt) 15 USC 1692g Sec. 809 (b) of the FDCPA. | respectfully request that your offices provide me with
competent evidence as per the attached “Declaration and Proof of Claim” that | have any legal
obligation to pay you the unsubstantiated debt. Furthermore, you shall cease all verbal
communication. No phone calls to the claimant. Your offices have 30 days to produce the required
documentation in accordance with FTC guidelines.

It is not now, nor has it ever been, my intention to avoid paying any obligation that is lawfully owed by
the Claimant. If your office fails to respond to this validation and proof of claim request within 30 days
from the date of your receipt, all references to this account must be deleted and completely removed
from Claimant's credit file and a copy of such deletion request be sent to the Claimant immediately.

At this time I will also inform you that if your offices have or continue to report invalidated information
to any of the three major credit bureaus (Equifax, Experian, Trans Union), this action might constitute
fraud under both federal and state laws. Due to this fact, if any negative mark is found or continues to
report on any of my credit reports by your company or the company you represent, | will not hesitate in
bringing legal action against you and your client for the following: Violation of the Fair Debt Collection
Practices Act and Defamation of Character.

| am sure your legal staff will agree that non-compliance with this request could put your company in
serious legal trouble with the FTC and other state or federal agencies.

If your offices are able to provide the proper documentation as requested in the following declaration,
| will require 30 days to investigate this information and during such time all collection activity must
cease and desist. Also, during this validation period, if any action is taken which could be considered
detrimental to any of my credit reports, | will consult with legal counsel for suit. This includes any listing

3823 SE 11TH PLACE, CAPE CORAL, FLORIDA 33904 © (239) 634.8247
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 9 of 10 PagelD 668

of any information to a credit-reporting repository that could be inaccurate or invalidated. If your
offices fail to respond to this validation request within 30 days from the date of your receipt, all
references to this account must be deleted and completely removed from my credit file and a copy of
such deletion request shall be sent to me immediately.

It would be advisable that you and your client assure that your records are in order before | am forced
to take legal action.

CREDITOR/DEBT COLLECTOR DECLARATION Please provide the following:

* Agreement with your client that grants you the authority to collect on this alleged debt, or other verifiable
proof that debtor/clamant has a contractual obligation to pay debt collector.

* Agreement - Promissory Note redacting my social security number to prevent identity theft, that bears the
signature of the alleged debtor wherein he/she agreed to pay the creditor.

e Any insurance claims been made by any creditor regarding this account.

* Any Judgments obtained by any creditor regarding this account.

e Name and address of alleged creditor.

® Name on file of alleged debtor.

® Alleged account number.

* Address on file for alleged debtor.

® Amount of alleged debt.

* Date this alleged debt became payable.

Date of original charge off or delinquency.

* Verification that this debt was assigned or sold to collector.

* Complete accounting of alleged debt.

* Commission for debt collector if collection efforts are successful.

¢ Produce the account and general ledger statement showing the full accounting of the alleged obligation
that you are now attempting to collect. Such as; FR 2046 balance sheet (OMB #s 2046, 2049, 2099), 1099 OID
report, S-3/A registration statement, 424-B5 prospectus, RC-S & RC-B call schedules - A complete payment
history documented from original creditor. This requirement was established by the case - Fields v. Wilber Law
Firm, Donald L. Wilber and Kenneth Wilber, USCA-02-C-0072, 7th Circuit Court, Sept 2004.

* Verified specifically, name(s) of person(s) assigned as Trustee to handle Corporations affairs and to be held
accountable for the actions of the Corporation. Such as CFO and subordinates responsible for debt
collections.

° Verify as a third party debt collector, you have not purchased evidence of the alleged debt and are
proceeding with collection activity in the name of the original maker of the note.

© Provide verification from the stated creditor that you are authorized to act for them.

Please provide the name and address of the bonding agent for collection agency in case legal action
becomes necessary. Your claim cannot and WILL NOT be considered if any portion of the above is not
completed and returned with copies of all requested documents. This is a request for validation made
pursuant to the Fair Debt Collection Practices Act. Please allow 30 days for processing after | receive
this information back.

Best Regards, j

, ) /; ~
Dict!

‘Sandra Dressler
cc Federal Trade Commission

3823 SE 11TH PLACE, CAPE CORAL, FLORIDA 33904 © (239) 634.8247
Case 2:18-cv-00311-JES-UAM Document 92-1 Filed 01/25/19 Page 10 of 10 PagelD 669

 
